Citation Nr: 9928661	
Decision Date: 10/01/99    Archive Date: 10/15/99

DOCKET NO.  97-32 363A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for hypertensive heart 
disease, currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for cerebrovascular 
disease as secondary to the service-connected hypertensive 
heart disease.

3.  Entitlement to service connection for peripheral vascular 
disease as secondary to the service-connected hypertensive 
heart disease.

4.  Timeliness of Notice of Disagreement (NOD) as to the 
issue of entitlement to an earlier effective date for the 
award of service connection for hypertensive heart disease.

5.  Entitlement to service connection for organic residuals 
of frostbite under 38 C.F.R. § 3.309(c) (1998), claimed as 
circulatory problems, to include peripheral vascular disease 
with bilateral amputations, carotid endarteriectomies, 
stroke, cerebral arteriosclerosis, and renal damage; 
peripheral neuropathy; and chronic night pain.

6.  Entitlement to service connection for peripheral 
neuropathy under 38 C.F.R. § 3.309(c) (1998).

7.  Entitlement to service connection for degenerative 
arthritis of the cervical spine.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from February 1942 to 
February 1946.  Service records show that the veteran was a 
prisoner of war (POW) of the German government from January 
13, 1943, to June 4, 1945.

The instant appeal as to the increased rating claim arose 
from a May 1997 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), in Jackson, Mississippi, 
which denied a claim for an increased rating for hypertensive 
heart disease.  The issue of timeliness of appeal arose from 
an April 1997 rating decision which awarded service-
connection and a 30 percent disability rating for 
hypertensive heart disease, effective November 22, 1995.  The 
claims for service connection for degenerative arthritis of 
the cervical spine and for peripheral neuropathy and 
residuals of cold injury under 38 C.F.R. § 3.309(c) arose 
from a June 1998 rating decision which denied claims to 
reopen those claims.  This case was remanded by the Board of 
Veterans' Appeals (Board) in November 1998 for further 
development and for due process reasons.

As noted in the November 1998 Board decision, the RO 
erroneously characterized the present appeal as to the 
cervical spine as involving an attempt to reopen a previously 
denied claim on this issue when, in fact, the appellant's 
claim is a new claim.  Likewise, the RO erroneously 
characterized the present appeal as to peripheral neuropathy 
and organic residuals of frostbite as involving an attempt to 
reopen previously denied claims on these issues when, in 
fact, the U. S. Court of Veteran's Appeals (Court) has 
determined that these claims should be treated as new claims.  
Yabut v. Brown, 6 Vet. App. 79 (1993); Suttmann v. Brown, 5 
Vet. App. 127, 137 (1993) (well groundedness only requirement 
in claims of former POWs interned not less than thirty days 
for those diseases entitled to presumptive service connection 
when manifest to a degree of 10% or more anytime after active 
service).

The Board notes that the June 1998 rating decision also 
denied a claim for service connection on a direct basis for 
circulatory insufficiency to include peripheral vascular 
disease with bilateral amputations, carotid 
endarteriectomies, stroke, cerebral arteriosclerosis, and 
renal damage.  The Board has characterized the issues of 
entitlement to service connection for cerebrovascular disease 
and peripheral vascular disease as secondary to the service-
connected hypertensive heart disease as new claims because 
the June 1998 rating decision clearly did not consider these 
claims on a secondary basis under 38 C.F.R. § 3.310 (1998). 

The appellant, in a January 1992 written statement to the RO, 
raised claims for numerous diseases listed in 38 C.F.R. 
§ 3.309(c) as diseases specific to former POWs, namely 
atavitaminosis, beriberi, chronic dysentery, helminthiasis, 
malnutrition, including related eye and ear problems, 
pellagra, psychosis, post-traumatic osteoarthritis, dysthymic 
disorder (or depressive neurosis), irritable bowel syndrome, 
and peptic ulcer disease.  The Board notes that these issues 
were previously referred back to the RO in March 1993 and 
November 1998 Board remands.  Since these issues have not 
been developed by the RO, they are once again referred to the 
RO for appropriate action.

The Board is certainly cognizant of the veteran's faithful 
commitment to duty during WW II, his exposure to the hazards 
of combat, and the stress of his POW internment.  In this 
regard; the Board endeavors to evaluate the evidentiary 
record with a view toward according the veteran a 
compassionate disposition of his appeal.

The claims for entitlement to an increased rating for 
hypertensive heart disease; entitlement to service connection 
for cerebrovascular disease as secondary to the service-
connected hypertensive heart disease; and entitlement to 
peripheral vascular disease as secondary to the service-
connected hypertensive heart disease are discussed in the 
REMAND section below which follows the ORDER in this case.


FINDINGS OF FACT

1.  In April 1997 the RO issued a rating decision which 
awarded service connection for hypertensive heart disease and 
assigned a 30 percent disability evaluation, effective 
November 22, 1995.  The veteran was notified of this 
determination by letter dated April 9, 1997.

2.  The veteran's NOD as to the effective date of the award 
for service connection for hypertensive heart disease was 
dated June 16, 1998.

3.  The veteran was engaged in combat with the enemy during 
World War II.

4.  The veteran was a POW of the German government from 
January 13, 1943, to June 4, 1945.

5.  The veteran experienced edema of the lower extremities as 
a POW.

6.  The veteran has never been diagnosed with or treated for 
organic residuals of frostbite.

7.  The veteran's left hand pain has been assessed as 
possible carpal tunnel syndrome or trauma of the perineal 
nerve.

8.  The veteran currently has peripheral vascular disease 
with bilateral amputations, history of carotid 
endarteriectomies, and cerebral arteriosclerosis with history 
of multiple strokes and renal damage.

9.  Prior to the amputations, the veteran was assessed with 
peripheral neuropathy in the lower extremities secondary to 
diabetes mellitus.

10.  The veteran has not submitted medical evidence of a 
nexus between his post-service bilateral lower extremity 
problems and service or between his post-service hand 
complaints and service.

11.  The veteran has never been diagnosed with post-traumatic 
osteoarthritis of the cervical spine.

12.  The medical evidence shows narrowing in the cervical 
spine at C5-6, first noted in 1987, and an impression of an 
old transverse fracture of C5 with slight posterior 
displacement, first noted in 1993.

13.  The veteran has not submitted medical evidence of a 
nexus between his post-service cervical spine abnormalities 
and service.

14.  The medical evidence shows that the veteran's peripheral 
vascular disease and cerebrovascular disease are a 
consequence of his service-connected hypertensive heart 
disease.


CONCLUSIONS OF LAW

1.  An NOD pertaining to the effective date of the award for 
service connection for hypertensive heart disease was not 
timely filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.201, 20.302(a) (1998).

2.  The claim of entitlement to service connection for 
organic residuals of frostbite is not well grounded.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.309(c) (1998).

3. The claim of entitlement to service connection for 
peripheral neuropathy under 38 C.F.R. § 3.309(c) is not well 
grounded.  38 U.S.C.A. §§ 1112, 1113, 5107 (West 1991 & Supp. 
1999).

4.  The claim of entitlement to service connection for 
degenerative arthritis of the cervical spine is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309(a) (1998).

5.  The claim of entitlement to service connection for 
peripheral vascular disease secondary to service-connected 
hypertensive heart disease is well grounded.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.310 (1998).

6.  The claim of entitlement to service connection for 
cerebrovascular disease secondary to service-connected 
hypertensive heart disease is well grounded.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Timeliness of Notice of Disagreement (NOD) as to the issue of 
entitlement to an earlier effective date for the award of 
service connection for hypertensive heart disease

The appellant also asserts that he should be afforded an 
effective date earlier than November 22, 1995, for the award 
of service connection and a 30 percent disability rating for 
hypertensive heart disease, since he filed a claim on January 
16, 1992, which he contends was not adjudicated properly

In an April 1997 rating decision the veteran was awarded 
service connection for hypertensive heart disease and a 30 
percent disability evaluation was assigned, effective 
November 22, 1995.  The veteran was notified of this 
determination by letter dated April 9, 1997.  In a statement 
in support of claim dated June 16, 1998, the veteran's 
representative requested an earlier effective date for the 
award for the heart disability.  The Board construes this 
document as the veteran's NOD.

The jurisdictional issue of timeliness of the June 1998 NOD 
was raised sua sponte by the Board.  A statement of the case 
on the issue of timeliness of his NOD was issued in June 1999 
pursuant to the November 1998 Board remand.  Marsh v. West, 
11 Vet. App. 468 (1998).  The appellant was afforded an 
opportunity to submit evidence or argument on the timeliness 
question, but no additional evidence was received as regards 
this claim.

Pertinent VA law provides one year from the date of mailing 
of the notice of an initial determination of a claim in which 
to file a notice of disagreement (NOD), thus the NOD was 
timely.  38 U.S.C.A. § 7105(b)(1) (West 1991); 38 C.F.R. 
§ 20.302(a) (1998).  Absent evidence of a postmark, it is 
presumed that any written document required to be "filed 
within a specified period of time", which includes an NOD, 
was mailed 5 days prior to the actual receipt of the document 
by the RO, excluding Saturdays, Sundays, and legal holidays.  
See 38 C.F.R. § 20.305.

As there is no evidence of a postmark or of the date of 
actual receipt of the NOD by the RO, the NOD postmark date is 
presumed to be June 16, 1998, when the document was dated by 
the veteran's representative.  Thus, the appellant's NOD was 
not filed within one year after the date on which notice of 
the RO decision was mailed.  Accordingly, the NOD was not 
timely filed; therefore, the Board is deprived of 
jurisdiction to consider the merits of the appeal.

Claims for service connection for organic residuals of 
frostbite and peripheral neuropathy under 38 C.F.R. 
§ 3.309(c) and service connection for cervical arthritis

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303, 3.304 (1998); Cuevas v. 
Principi, 3 Vet.App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992).  

The service records show that the veteran was a prisoner of 
war (POW) of the German government from January 13, 1943, to 
June 4, 1945.  The veteran reported that he was a pilot just 
completing a mission over France when his plane was shot down 
and he was forced to parachute to earth.  He stated that he 
landed on an airfield, sustaining scratches and bruises, and 
was immediately taken prisoner.  He reported that during 
captivity he experienced swelling in the lower extremities 
and he had frostbite of the feet and hands.  The veteran has 
not made any specific contentions regarding problems 
referable to the cervical spine in service.

Post-service medical records include a June 1987 VA X-ray 
report which noted narrowing in the cervical spine at C5-6.  
A March 1993 X-ray report gave an impression of an old 
transverse fracture of C5 with slight posterior displacement.  
There is no medical evidence of record which shows that the 
veteran's cervical spine problems are the result of post-
traumatic osteoarthritis.  

The veteran contends that he has numerous organic residuals 
of frostbite:  circulatory problems, to include peripheral 
vascular disease with bilateral amputations, carotid 
endarteriectomies, stroke, cerebral arteriosclerosis, and 
renal damage; peripheral neuropathy; and chronic night pain.  
While the post-service medical evidence shows that the 
veteran has peripheral vascular disease with bilateral 
amputations and has had carotid endarteriectomies and several 
strokes, none of his claimed residuals of frostbite have been 
medically linked to frostbite in service.

VA treatment records attribute the veteran's lower extremity 
complaints primarily to diabetes, although one record 
suggests that the veteran's left hand and leg complaints were 
due to degenerative joint disease.  A July 1987 VA treatment 
records noted complaints of left foot and hand discomfort and 
weakness and assessed diabetic peripheral neuropathy.  A 1987 
private medical record attributed the veteran's left hand 
pain to possible carpal tunnel syndrome and trauma of the 
perineal nerve.  A February 1989 VA record assessed 
neuropathy secondary to diabetes mellitus.

A 1996 aid and attendance examination report diagnosed severe 
atherosclerotic disease of both legs.  In December 1996, the 
veteran underwent an above the knee amputation of the right 
leg secondary to gangrene caused by severe peripheral 
vascular disease.  Private medical records show that the 
veteran underwent a left above the knee amputation in July 
1997.  The veteran's most recent VA examination report in 
April 1999 noted that the veteran was wheelchair-bound due to 
multiple cerebrovascular accidents and his bilateral 
amputations.

For claimants who "engaged in combat with the enemy" during a 
period of war, VA shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by said service such 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) 
(1998).

The veteran was engaged in combat with the enemy, based on 
the service administrative records which show that he flew 
combat missions and was a POW.  The appellant's lay 
statements, under section 1154(b), are satisfactory evidence 
of in-service lower extremity swelling and of discomfort of 
the feet and hands without the need for documentation 
corroborating such conditions.  See Gregory v. Brown, 8 
Vet.App. 563, 569 (1996).  As noted above, there are no lay 
statements which refer to problems referable to the cervical 
spine in service.  However, the lay testimony is not 
competent evidence to show service incurrence of a medical 
diagnosis of peripheral neuropathy as the cause of the lower 
extremity swelling or of a diagnosis of frostbite as the 
cause of the foot and hand discomfort.  Id.

In addition, § 1154(b) does not relieve the veteran of the 
burden of providing medical evidence of a nexus between a 
current diagnosis and service.  Gregory v. Brown, 8 Vet.App. 
563 (1996).  In this regard, the Board notes that the medical 
evidence does not demonstrate that the X-ray findings 
concerning the cervical spine are etiologically related to 
service.  Likewise, the medical evidence does not demonstrate 
that the veteran's peripheral neuropathy is etiologically 
related to service.  On the contrary, the medical evidence 
indicates that the peripheral neuropathy was due to diabetes 
which was first diagnosed many years after service.  Finally, 
the medical evidence does not demonstrate that the veteran 
has any current organic residuals of frostbite or that his 
foot and hand complaints are etiologically related to 
service.

The VA regulations effectively provide a presumption of 
entitlement to service connection for certain disabilities in 
instances where the veteran is a former POW who was interned 
for not less than 30 days and the disorder became manifest to 
a degree of 10 percent or more at any time after his 
discharge from service.  38 C.F.R. §§ 3.307(a)(5), 3.309(c) 
(1998).  The listed disabilities include post-traumatic 
osteoarthritis, organic residuals of frostbite, and 
peripheral neuropathy except where directly related to 
infectious causes.  38 C.F.R. § 3.309(c) (1998).  
Degenerative arthritis which is not post-traumatic is not a 
disease listed under 38 C.F.R. § 3.309(c).

The Board specifically notes that there is no medical 
evidence of post-traumatic arthritis of the cervical spine in 
the medical record; therefore, the Board will address only 
the issue of degenerative arthritis of the cervical spine.  
Thus, the presumption for post-traumatic osteoarthritis under 
38 C.F.R. § 3.309(c) does not apply to the cervical spine 
claim.  

For certain chronic diseases, including arthritis, the law 
provides a presumption of service connection if the disease 
becomes manifest to a degree of 10 percent or more within one 
year from the date of separation from service.  38 U.S.C.A. 
§§ 1101(3), 1112(a)(1) (West 1991); 38 C.F.R. §§ 3.307, 
3.309(a) (1998).  The medical evidence of record does not 
show that arthritis of the cervical spine was manifest to a 
compensable degree within one year of service.  The first 
indication of abnormality of the cervical spine was in a 1987 
X-ray, many years after the veteran separated from service.  
In addition, there is no medical evidence of record which 
provides a nexus between the veteran's current cervical spine 
abnormalities and his period of service.

As regards the claim for entitlement to service connection 
for organic residuals of frostbite under 38 C.F.R. 
§ 3.309(c), there is nothing in the medical evidence which 
shows that residuals of frostbite were manifest to a degree 
of 10 percent or more at any time after the veteran's 
discharge from service.  Thus, 38 C.F.R. § 3.309(c) is 
inapplicable.  Despite the veteran's assertions that he had 
frostbite in service, the medical evidence does not contain a 
diagnosis of residuals of frostbite.  Neither the VA nor 
private treatment records and examination reports show that 
he received any treatment for frostbite of the feet or hands 
subsequent to his separation from active service.  See Burger 
v. Brown, 5 Vet. App. 340 (1993).  As noted above, the 
veteran's complaints concerning the feet and hands have been 
attributed to numerous other diagnoses, but not residuals of 
frostbite.  There is absolutely no medical evidence which 
shows that the veteran's carotid endarteriectomies, stroke, 
cerebral arteriosclerosis, renal damage, peripheral 
neuropathy, and/or chronic night pain are organic residuals 
of frostbite.

Further, the VA and private medical records do not relate any 
nexus between the symptoms which caused the amputation of the 
veteran's feet and organic residuals of frostbite.  As such, 
there has been no medical evidence submitted which 
establishes a nexus or relates the symptoms which lead to the 
amputation of the veteran's feet or any of his other medical 
problems to his claimed organic residuals of frostbite.  

As regards the claim for entitlement to service connection 
for and peripheral neuropathy under 38 C.F.R. § 3.309(c), the 
post-service medical evidence shows that the veteran was 
diagnosed with peripheral neuropathy prior to his bilateral 
amputations.  Further, the medical evidence suggests that the 
peripheral neuropathy symptomatology was manifest to a 
compensable degree.

However, the 38 C.F.R. § 3.309(c) presumption of service 
connection is rebutted "[w]here there is affirmative 
evidence to the contrary, or evidence to establish that an 
intercurrent injury or disease which is a recognized cause of 
any of the diseases within the purview of section 1112 . . . 
of this title, has been suffered between the date of 
separation from service and the onset of any such diseases, 
or disabilities . . . ."  38 U.S.C.A. § 1113(a) (West 1991); 
see also 38 C.F.R. § 3.307(d) (1998).  In this case, the 
Board finds that the presumption under 38 C.F.R. § 3.309(c) 
has been rebutted.  The medical evidence of record 
establishes that the veteran was diagnosed with diabetes 
mellitus which was medically determined to have caused his 
peripheral neuropathy.  Thus, there is clear medical evidence 
which established that an intercurrent disease, diabetes 
mellitus, which was a recognized cause of peripheral 
neuropathy, was suffered since service separation and the 
onset of peripheral neuropathy.

Accordingly, the claims for service connection for organic 
residuals of frostbite and peripheral neuropathy under 
38 C.F.R. § 3.309(c) and for service connection for cervical 
arthritis are denied.

Claims for increased rating for hypertensive heart disease 
and for entitlement to service connection for cerebrovascular 
disease and peripheral vascular disease as secondary to the 
service-connected hypertensive heart disease

During the April 1999 VA heart examination, which was 
scheduled in order to assess the nature and severity of the 
veteran's service-connected heart disability, the examiner 
found that the veteran was "permanently and totally disabled 
on the basis of complications of peripheral vascular disease 
and cerebrovascular disease and requires total care."  The 
examiner stated that the veteran's "service-connected 
hypertension is a risk factor for subsequent development of 
both cerebrovascular and peripheral vascular disease."  The 
examiner also stated that the veteran's "current disability 
due to peripheral vascular disease and cerebrovascular 
disease may be considered to be a consequence of his service 
connected hypertension . . . ."  

The Board construes the examiner's statements as an informal 
claim.  38 C.F.R. § 3.157(a) (1998).  The RO has not taken 
adjudicatory action on the informal claim of service 
connection for service connection for cerebrovascular disease 
and peripheral vascular disease as secondary to service-
connected hypertensive heart disease.  In the Board's view, 
that un-adjudicated claim is inextricably intertwined with 
the issue of his entitlement to an increased rating for 
service-connected hypertensive heart disease, inasmuch as 
service connection for cerebrovascular disease and peripheral 
vascular disease, if granted, might affect the outcome of the 
increased rating claim.  Under the circumstances, therefore, 
the Board finds it prudent to hold in abeyance the increased 
rating claim pending adjudicatory action by the RO on the 
issues of the veteran's entitlement to service connection for 
cerebrovascular disease and peripheral vascular disease.

The record shows that the veteran has been diagnosed with 
cerebrovascular disease and peripheral vascular disease, and 
a VA physician related the veteran's cerebrovascular disease 
and peripheral vascular disease to his service-connected 
hypertensive heart disease in the April 1999 examination 
report.  Under these circumstances, the Board finds that the 
veteran's claims are well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (1998).  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

Accordingly, the Board remands the claims for increased 
rating for hypertensive heart disease and for entitlement to 
service connection for cerebrovascular disease and peripheral 
vascular disease as secondary to the service-connected 
hypertensive heart disease below.


ORDER

An NOD pertaining to the effective date of the award for 
service connection for hypertensive heart disease was not 
timely filed.  Claims for entitlement to service connection 
for organic residuals of frostbite and peripheral neuropathy 
under 38 C.F.R. § 3.309(c) and for service connection for 
cervical arthritis are denied.  Claims for entitlement to 
service connection for cerebrovascular disease and peripheral 
vascular disease as secondary to service-connected 
hypertensive heart disease are well-grounded.


REMAND

In light of finding the claims for service connection for 
cerebrovascular disease and peripheral vascular disease to be 
well-grounded, the veteran's entitlement to service 
connection is to be determined following further development 
required by the duty to assist and adjudication of these 
issues.

In this regard, the Board finds that the duty to assist under 
38 U.S.C.A. § 5107(a) has not been fulfilled, and that a 
remand for further development is therefore required.  
38 C.F.R. § 19.9 (1998).  On remand, the RO should make an 
effort to ensure that all of the available medical evidence 
pertinent to the veteran's well-grounded claims has been 
assembled.  The RO should arrange to have the veteran 
examined for the purpose of ascertaining the current status 
of his cerebrovascular disease and peripheral vascular 
disease.

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The RO should ask the veteran to 
provide the RO with information regarding 
any evidence of current or past treatment 
for problems associated with his 
cerebrovascular disease and peripheral 
vascular disease that has not already 
been made part of the record, and should 
assist him in obtaining such evidence 
following the procedures set forth in 
38 C.F.R. § 3.159 (1998).  The RO should 
make an effort to ensure that all 
relevant records of VA treatment for 
these conditions have been procured for 
review.  Any additional evidence obtained 
should be associated with the veteran's 
file.

2.  The RO should have the veteran 
examined for the purpose of ascertaining 
the current status of his cerebrovascular 
disease and peripheral vascular disease. 
The examiner should conduct a thorough 
examination of the veteran, fully 
describe any abnormalities identified, 
and provide a diagnosis for each 
abnormality so identified.  The claims 
folders should be made available for the 
examiner's review.

3.  The RO should take adjudicatory 
action on the claims of entitlement to 
service connection for cerebrovascular 
disease and peripheral vascular disease.  
He should be notified of the RO's 
determination on the matter, and of his 
appellate rights.  If the RO's decision 
is adverse to the veteran, and he 
initiates a timely appeal thereof, the RO 
should undertake appropriate action to 
develop the claim for appellate review.

4.  After the above development has been 
completed, the RO should take 
adjudicatory action on the matter of the 
veteran's entitlement to an increased 
rating for hypertensive heart disease.  
If any benefit sought is denied, a 
supplemental statement of the case (SSOC) 
should be issued.  38 C.F.R. §§ 19.29, 
19.31 (1998).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 

